Petition for Writ of Mandamus Denied and Memorandum Opinion filed
September 8, 2020.




                                     In The

                      Fourteenth Court of Appeals

                               NO. 14-20-00613-CV



IN RE KERRY L. GIESE, INDEPENDENT EXECUTOR OF THE ESTATE
OF BETTY M. KEITH, DAWN KEITH, AND DOUGLAS KEITH, Relators


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              149th District Court
                           Brazoria County, Texas
                       Trial Court Cause No. 92448-CV

                        MEMORANDUM OPINION

      On September 8, 2020, relators Kerry L. Giese, Independent Executor of the
Estate of Betty M. Keith, Dawn Keith, and Douglas Keith filed a petition for writ
of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R.
App. P. 52. In the petition, relator asks this court to compel the Honorable Teri
Holder, presiding judge of the 149th District Court of Brazoria County, to grant
relators’ amended motion for continuance of trial set for September 9, 2020 at 9:00
a.m.

       Relators also filed a motion for temporary relief, asking this court to stay the
trial set for September 9, 2020, pending our decision on the petition. See Tex. R.
App. P. 52.10.

       Relators have not shown that they are entitled to mandamus relief.
Accordingly, we deny their petition for writ of mandamus and their motion for
temporary relief.


                                        PER CURIAM

Panel consists of Chief Justice Frost and Justices Wise and Bourliot.




                                           2